



Form 10-Q [ntnx-10312018x10qxq1x19.htm]
Exhibit 10.1


FIFTH AMENDMENT
(METRO PLAZA)
THIS FIFTH AMENDMENT (this "Fifth Amendment") is made and entered into as of
October 1, 2018, by and between HUDSON METRO PLAZA, LLC, a Delaware limited
liability company ("Landlord"), and NUTANIX, INC., a Delaware corporation
("Tenant").
RECITALS
A.
Landlord (as successor in interest to CA-Metro Plaza Limited Partnership, a
Delaware limited partnership) and Tenant are parties to that certain lease dated
April 23, 2014 (the "Original Lease"), as previously amended by that certain
First Amendment dated March 23, 2015 ("First Amendment"), by that certain Second
Amendment dated January 28, 2016 ("Second Amendment"), by that certain Third
Amendment dated July 28, 2016 ("Third Amendment"), and by that certain Fourth
Amendment dated April 4, 2018 ("Fourth Amendment") (as amended, the "Lease").
Pursuant to the Lease, Landlord has leased to Tenant space currently containing
a total of approximately 28,121 rentable square feet (the "Existing Premises")
comprised of approximately 9,716 rentable square feet described as Suite No. 280
located on the second (2nd) floor and approximately 18,405 rentable square feet
described as Suite No. 300 located on the third (3rd) floor of the building
commonly known as 181 Metro Drive located at 181 Metro Drive, San Jose,
California 95110 (the "181 Building").

B.
The parties wish to expand the Existing Premises to include a total of
approximately 30,531 rentable square feet of additional space comprised of
(i) approximately 7,396 rentable square feet described as Suite No. 220 on the
second (2nd) floor of the building commonly known as 25 Metro Drive, San Jose,
California 95110 (the "25 Building") and shown on Exhibit A attached hereto, and
(ii) approximately 23,135 rentable square feet described as the sixth (6th)
floor of the 25 Building and shown on Exhibit A attached hereto (collectively,
the "First Expansion Space"), on the following terms and conditions.

C.
The parties also wish to expand the Existing Premises to include a total of
approximately 49,958 rentable square feet comprised of (i) approximately 24,337
rentable square feet described as the 5th floor of the 25 Building, and
(ii) approximately 25,621 rentable square feet described as the 4th floor of the
25 Building, as shown on Exhibit B attached hereto (collectively, the "Second
Expansion Space"), on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
The First Expansion.

7.1
Effect of the First Expansion. Effective as of the First Expansion Effective
Date (defined in Section 1.2 below), the Premises shall be increased by the
addition of the First Expansion Space (a total of 30,531 rentable square feet),
and, from and after the First Expansion Effective Date, the First Expansion
Space shall be deemed part of the "Premises" under the Lease, as amended hereby.
The term of the Lease for the First Expansion Space (the "First Expansion Space
Term") shall commence on the First Expansion Effective Date and, unless extended
or sooner terminated in accordance with the Lease, end on May 31, 2024. From and
after the First Expansion Effective Date, the First Expansion Space shall be
subject to all the terms and conditions of the Lease except as provided herein.
Except as may be expressly provided herein, (a) Tenant shall not be entitled to
receive, with respect to the First Expansion Space, any allowance, free rent or
other financial concession granted with respect to the Existing Premises, and
(b) no representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the First Expansion Space.

7.2
First Expansion Effective Date. As used herein, "First Expansion Effective Date"
means December 1, 2018. During the period beginning on the date of full
execution and delivery of this Fifth Amendment and ending on the date
immediately preceding the First Expansion Effective Date, Tenant shall have the
right to use and access the First Expansion Space, and, during any such period
of use or access, all provisions of the Lease relating to the First Expansion
Space shall apply as if the First Expansion Effective Date had occurred and
Tenant shall be entitled to construct improvements in and/or to conduct
business; provided, however, that during such period






--------------------------------------------------------------------------------





Tenant shall not be required to pay Base Rent or Tenant's Share of Expenses and
Taxes for the First Expansion Space.
7.3
Base Rent. With respect to the First Expansion Space during the First Expansion
Space Term, the schedule of Base Rent shall be as follows:

Period during
First Expansion Term
Annual Rate Per Square Foot (rounded to the nearest 100th of a dollar)
Monthly Base Rent
12/1/2018 - 3/31/2019
$40.20
$102,278.85
4/1/2019 - 3/31/2020
$41.41
$105,347.21
4/1/2020 - 3/31/2021
$42.65
$108,507.62
4/1/2021 - 3/31/2022
$43.93
$111,762.84
4/1/2022 - 3/31/2023
$45.25
$115,115.72
4/1/2023 - 3/31/2024
$46.60
$118,569.19
4/1/2024 - 5/31/2024
$48.00
$122,126.26

Notwithstanding the foregoing, Base Rent for the First Expansion Space shall be
abated in the amount of $102,278.85 per month for the months of December, 2018
and January, 2019; provided, however, that if a Default exists when any such
abatement would otherwise apply, such abatement shall be deferred until the
date, if any, on which such Default is cured.
7.4
Tenant's Share. With respect to the First Expansion Space during the First
Expansion Space Term, Tenant's Share shall be 7.0120%.

7.5
Expenses and Taxes. With respect to the First Expansion Space during the First
Expansion Term, Tenant shall pay for Tenant's Share of Expenses and Taxes in
accordance with the terms of the Lease; provided, however, that, with respect to
the First Expansion Space during the First Expansion Space Term, the Base Year
for Expenses and Taxes shall be 2019.

7.6
Condition of the First Expansion Space.

A.
Configuration and Condition of the First Expansion Space. Tenant acknowledges
that it has inspected the First Expansion Space and agrees to accept it in its
existing configuration and condition, without any representation by Landlord
regarding its configuration or condition and without any obligation on the part
of Landlord to perform or pay for any alteration or improvement, except as may
be otherwise expressly provided in this Fifth Amendment

B.
Responsibility for Improvements to the First Expansion Space. Tenant shall be
entitled to perform additional improvements in the First Expansion Space, and to
receive an allowance from Landlord for such improvements, in accordance with the
Work Letter attached to the First Amendment as Exhibit B; provided that (i) the
Allowance referenced in Section 1.1 of the Work Letter shall be $55.00 per
rentable square foot of the First Expansion Space, (ii) the last sentence of
Section 1.1 of the Work Letter shall be revised to the following:
"Notwithstanding any contrary provision of this Amendment, if Tenant fails to
use a portion of the Allowance by December 31, 2019, then such unused portion of
the Allowance shall revert to Landlord and Tenant shall have no further rights
with respect thereto", and (iii) the Coordination Fee, referenced in Section 2.3
of the Work Letter shall be 1.5% of the cost of the Tenant Improvement Work. The
Tenant Improvement Work payable from the Allowance may be used towards restroom
and corridor renovations on the sixth (6th) floor of the 25 Building and any
Tenant Improvement Work performed by or on behalf of Tenant in the Second
Expansion Space.

7.7
Parking. During the First Expansion Space Term with respect to the First
Expansion Space, Tenant shall be entitled to use an additional ninety-two (92)
unreserved parking spaces in the Parking Facility in accordance with the terms
of the Lease.

2.
The Second Expansion.

7.1
Effect of the Second Expansion. Effective as of the Second Expansion Effective
Date (defined in Section 2.2 below), the Premises shall be increased by the
addition of the Second Expansion Space (a total of 49,958 rentable square feet),
and, from and after the Second Expansion Effective Date, the Second Expansion
Space shall be






--------------------------------------------------------------------------------





deemed part of the "Premises" under the Lease, as amended hereby. The term of
the Lease for the Second Expansion Space (the "Second Expansion Space Term")
shall commence on the Second Expansion Effective Date and, unless extended or
sooner terminated in accordance with the Lease, end on May 31, 2024. From and
after the Second Expansion Effective Date, the Second Expansion Space shall be
subject to all the terms and conditions of the Lease except as provided herein.
Except as may be expressly provided herein, (a) Tenant shall not be entitled to
receive, with respect to the Second Expansion Space, any allowance, free rent or
other financial concession granted with respect to the Existing Premises, and
(b) no representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the Second Expansion Space.
7.2
Second Expansion Effective Date. As used herein, "Second Expansion Effective
Date" means April 1, 2019. During the period beginning on the date of full
execution and delivery of this Fifth Amendment and ending on the date
immediately preceding the Second Expansion Effective Date, Tenant shall have the
right to use and access the Second Expansion Space, and, during any such period
of use or access, all provisions of the Lease relating to the Second Expansion
Space shall apply as if the Second Expansion Effective Date had occurred and
Tenant shall be entitled to construct improvements in and/or to conduct
business; provided, however, that during such period Tenant shall not be
required to pay Base Rent or Tenant's Share of Expenses and Taxes for the Second
Expansion Space.

7.3
Base Rent. With respect to the Second Expansion Space during the Second
Expansion Space Term, the schedule of Base Rent shall be as follows:

Period during
Second Expansion Term
Annual Rate Per Square Foot (rounded to the nearest 100th of a dollar)
Monthly Base Rent
4/1/2019 - 3/31/2020
$41.41
$172,396.73
4/1/2020 - 3/31/2021
$42.65
$177,568.63
4/1/2021 - 3/31/2022
$43.93
$182,895.69
4/1/2022 - 3/31/2023
$45.25
$188,382.56
4/1/2023 - 3/31/2024
$46.60
$194,034.04
4/1/2024 - 5/31/2024
$48.00
$199,855.06

Notwithstanding the foregoing, Base Rent for the Second Expansion Space shall be
abated in the amount of $172,396.73 per month for the months of April and May
2019; provided, however, that if a Default exists when any such abatement would
otherwise apply, such abatement shall be deferred until the date, if any, on
which such Default is cured.
7.4
Tenant's Share. With respect to the Second Expansion Space during the Second
Expansion Space Term, Tenant's Share shall be 11.4738%.

7.5
Expenses and Taxes. With respect to the Second Expansion Space during the Second
Expansion Term, Tenant shall pay for Tenant's Share of Expenses and Taxes in
accordance with the terms of the Lease; provided, however, that, with respect to
the Second Expansion Space during the Second Expansion Space Term, the Base Year
for Expenses and Taxes shall be 2019.

7.6
Condition of the Second Expansion Space.

A.
Configuration and Condition of the Second Expansion Space. Tenant acknowledges
that it has inspected the Second Expansion Space and agrees to accept it in its
existing configuration and condition, without any representation by Landlord
regarding its configuration or condition and without any obligation on the part
of Landlord to perform or pay for any alteration or improvement, except as may
be otherwise expressly provided in this Fifth Amendment

B.
Responsibility for Improvements to the Second Expansion Space. Tenant shall be
entitled to perform additional improvements in the Second Expansion Space, and
to receive an allowance from Landlord for such improvements, in accordance with
the Work Letter attached to the First Amendment as Exhibit B; provided that
(i) the Allowance referenced in Section 1.1 of the Work Letter shall be $55.00
per rentable square foot of the Second Expansion Space, (ii) the last sentence
of Section 1.1 of the Work Letter shall be revised to the following:
"Notwithstanding any contrary provision of this Amendment, if Tenant fails to
use a portion of the Allowance by December 31, 2019, then such unused






--------------------------------------------------------------------------------





portion of the Allowance shall revert to Landlord and Tenant shall have no
further rights with respect thereto", and (iii) the Coordination Fee, referenced
in Section 2.3 of the Work Letter shall be 1.5% of the cost of the Tenant
Improvement Work. The Tenant Improvement Work payable from the Allowance may be
used towards restroom and corridor renovations on the fourth (4th) and fifth
(5th) floors of the 25 Building.
7.7
Parking. During the Second Expansion Space Term with respect to the Second
Expansion Space, Tenant shall be entitled to use an additional one hundred fifty
(150) unreserved parking spaces in the Parking Facility in accordance with the
terms of the Lease.

3.
Security Deposit/First Month's Rent. Tenant has previously deposited with
Landlord $89,495.08 as a Security Deposit under the Lease. Concurrently with
Tenant's execution of this Fifth Amendment, Tenant shall deposit with Landlord
an additional $321,981.32, for a total security deposit of $411,476.40. Landlord
shall continue to hold the Security Deposit, as increased by this Fifth
Amendment, in accordance with the terms and conditions of Section 21 of the
Original Lease. In addition, concurrently with Tenant's execution of this Lease,
Tenant shall pay to Landlord Monthly Base Rent for the First Expansion Space for
the third month of the First Expansion Space Term in the amount of $102,278.85
and shall pay Monthly Base Rent for the Second Expansion Space for the third
month Second Expansion Space Term in the amount of $172,396.73.

4.
Extension Option. Tenant shall retain the right to further extend the term of
the Lease for the entire Premises (including the First Expansion Space and the
Second Expansion Space) for one (1) additional period of three (3) years under
the terms and conditions of Section 6 of the Fourth Amendment.

5.
California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that the First Expansion Space and the Second Expansion
Space have not undergone inspection by a Certified Access Specialist
(CASp) (defined in California Civil Code §55.52) and provides the following
notification to Tenant: "A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction related accessibility standards within the premises." In accordance
with the foregoing, Landlord and Tenant agree that if Tenant requests a CASp
inspection of the First Expansion Space or the Second Expansion Space, then
Tenant shall pay (i) the fee for such inspection, and (ii) the cost of making
any repairs necessary to correct violations of construction-related
accessibility standards within the First Expansion Space and the Second
Expansion Space; provided, that, if Tenant is required to obtain such CASp
inspection by applicable Law or to avoid any penalty imposed under applicable
Law, then the cost of and obligation of making any repairs necessary to correct
violations of construction-related accessibility standards within the First
Expansion Space and the Second Expansion Space shall be governed by the
provisions of the Lease.

6.
Building-Top Signage. Subject to this Section 6, Tenant may, at Tenant's sole
cost and expense, install one (1) building-top sign on an elevation of the 25
Building ("Tenant's Building-Top Signage"). The graphics, materials, size,
color, design, lettering, lighting (if any), specifications and exact location
of Tenant's Building-Top Signage (collectively, the "Signage Specifications")
shall be subject to the prior written approval of Landlord, which approval shall
not be unreasonably withheld, conditioned, or delayed. In addition, the Tenant's
Building-Top Signage and all Signage Specifications therefor shall be subject to
Tenant's receipt of all required governmental permits and approvals and shall be
subject to all applicable governmental laws and ordinances. Installation of the
Building-Top Signage shall not include drilling into the granite exterior panels
of the 25 Building. Tenant hereby acknowledges that, notwithstanding Landlord's
approval of the Tenant's Building-Top Signage and/or the Signage Specifications
therefor, Landlord has made no representations or warranty to Tenant with
respect to the probability of obtaining such approvals and permits. In the event
Tenant does not receive the necessary permits and approvals for Tenant's
Building-Top Signage, Tenant's and Landlord's rights and obligations under the
remaining provisions of the Lease, as amended hereby, shall not be affected.
Landlord shall reasonably cooperate with Tenant, at no cost to Landlord, to
assist Tenant in applying for the proper permits and approvals. The cost of
installation of Tenant's Building-Top Signage, as well as all costs of design
and construction of Tenant's Building-Top Signage and all other costs associated
with Tenant's Building-Top Signage, including, without limitation, permits,
maintenance and repair, shall be the sole responsibility of Tenant.
Notwithstanding anything to the contrary contained herein, in the event that at
any time Tenant fails to lease at least 82,989 rentable square feet in the 25
Building, Tenant's right to Tenant's Building-Top Signage shall thereupon
terminate and Tenant shall remove Tenant's Building-Top Signage as provided in
this Section 6 below. The rights to Tenant's Building-Top Signage shall be
personal






--------------------------------------------------------------------------------





to the originally named Tenant and may not be transferred to any assignee or
used by any subtenant of Tenant; provided that the rights to Tenant's
Building-Top Signage may be transferred to an assignee of the Original Tenant's
interest in the Lease that acquires its interest solely by means of one or more
Permitted Transfers originating with the Original Tenant, so long as the name of
such assignee is not an "Objectionable Name," as that term is defined below. In
addition, should the name of the Original Tenant change, Tenant shall be
entitled to modify, at Tenant's sole cost and expense, Tenant's Building-Top
Signage to reflect Tenant's new name, but only if Tenant's new name is not an
"Objectionable Name." The term "Objectionable Name" shall mean any name that
(a) relates to an entity that is of a character or reputation, or is associated
with a political orientation or faction that is materially inconsistent with the
quality of the Project, or which would otherwise reasonably offend a landlord of
a building comparable to the Project, or (b) conflicts with any covenants in
other leases of space in the Project. Should Tenant's Building-Top Signage
require maintenance or repairs as determined in Landlord's reasonable judgment,
Landlord shall have the right to provide written notice thereof to Tenant and
Tenant shall cause such repairs and/or maintenance to be performed within thirty
(30) days after receipt of such notice from Landlord (or such longer period as
may be reasonably required so long as Tenant is diligently pursuing such
repairs) at Tenant's sole cost and expense. Should Tenant fail to perform such
maintenance and repairs within the period described in the immediately preceding
sentence, Landlord shall have the right to cause such work to be performed and
to charge Tenant, as Additional Rent, for the reasonable cost of such work. Upon
the expiration or earlier termination of the Lease (or the termination of
Tenant's Building-Top Signage right as described above), Tenant shall, at
Tenant's sole cost and expense, cause Tenant's Building-Top Signage to be
removed from the exterior of the 25 Building and repair any damage caused by
such removal. If Tenant fails to remove Tenant's Building-Top Signage and to
restore the exterior of the 25 Building as provided in the immediately preceding
sentence within thirty (30) days following the expiration or earlier termination
of the Lease (or the termination of Tenant's right to Tenant's Building-Top
Signage as provided above), then Landlord may perform such work, and all costs
and expenses incurred by Landlord in so performing such work shall be reimbursed
by Tenant to Landlord within ten (10) days after Tenant's receipt of invoice
therefor. The immediately preceding sentence shall survive the expiration or
earlier termination of the Lease.
7.
Miscellaneous.

7.1
This Fifth Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Fifth Amendment, set forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Tenant shall
not be entitled, in connection with entering into this Fifth Amendment, to any
free rent, allowance, alteration, improvement or similar economic incentive to
which Tenant may have been entitled in connection with entering into the Lease,
except as may be otherwise expressly provided in this Fifth Amendment.

7.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

7.3
In the case of any inconsistency between the provisions of the Lease and this
Fifth Amendment, the provisions of this Fifth Amendment shall govern and
control.

7.4
Submission of this Fifth Amendment by Landlord is not an offer to enter into
this Fifth Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Fifth Amendment until Landlord has executed
and delivered it to Tenant.

7.5
Capitalized terms used but not defined in this Fifth Amendment shall have the
meanings given in the Lease.

7.6
Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers, other than Savills Studley, claiming to have
represented Tenant in connection with this Fifth Amendment. Landlord shall
indemnify and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents harmless from all claims of any
brokers claiming to have represented Landlord in connection with this Fifth
Amendment. Tenant acknowledges that any assistance rendered by any agent or
employee of any affiliate of Landlord in connection with this Fifth Amendment
has been made as an accommodation to Tenant solely in furtherance of
consummating the transaction on behalf of Landlord, and not as agent for Tenant.

7.7
Landlord represents and warrants to Tenant that no Security Agreement which is
secured by the 25 Building exists on the date hereof. Tenant acknowledges and
agrees that Landlord leases the land underlying the Project pursuant to a ground
lease (the "Ground Lease") under which Landlord currently is the lessee and the
lessor. Landlord and Tenant agree that in the event of any merger of the ground
leasehold interest with fee ownership






--------------------------------------------------------------------------------





of the Premises or other termination of the Ground Lease relating to the
Premises, the Lease (as amended) shall not be terminated or destroyed by the
application of the doctrine of merger and the Lease (as amended) shall continue
in full force and effect notwithstanding any such merger or other termination.
7.8
This Fifth Amendment may be executed in any number of duplicate originals, all
of which shall be of equal legal force and effect. Additionally, this Fifth
Amendment may be executed in counterparts, but shall become effective only after
each party has executed a counterpart hereof; all said counterparts when taken
together, shall constitute the entire single agreement between the parties. This
Fifth Amendment may be executed by a party's signature transmitted by portable
document format ("pdf") or email or by a party's electronic signature
(collectively, "pdf Signatures"), and copies of this Fifth Amendment executed
and delivered by electronic means or originals of this Fifth Amendment executed
by pdf Signature shall have the same force and effect as copies hereof executed
and delivered with original wet signatures. All parties hereto may rely upon
emailed or pdf Signatures as if such signatures were original wet signatures.
Any party executing and delivering this Fifth Amendment by pdf or email shall
promptly thereafter deliver a counterpart signature page of this Fifth Amendment
containing said party's original signature. All parties hereto agree that a pdf
or emailed signature page or a pdf Signature may be introduced into evidence in
any proceeding arising out of or related to this Fifth Amendment as if it were
an original wet signature page.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Fifth Amendment
as of the day and year first above written.





--------------------------------------------------------------------------------





 
LANDLORD:
 
 
 
HUDSON METRO PLAZA, LLC,
a Delaware limited liability company
By:Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member
By:Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner
By: /s/ Mark T. Lammas
Name: Mark T. Lammas
Title: Chief Operating Officer,
Chief Financial Officer & Treasurer
 
 
 
 
 
 
 
TENANT:
 
NUTANIX, INC.,
a Delaware corporation,
By: /s/ Kenneth Long
Name: Kenneth Long
Title: VP, Corporate Controller and Chief Accounting Officer








--------------------------------------------------------------------------------





EXHIBIT A
First Expansion Space


[GRAPHIC]







--------------------------------------------------------------------------------





EXHIBIT B
Second Expansion Space


[GRAPHIC]





